 In the Matter of THE NORTHELECTRIC MANUFACTURING COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS,LOCAL 1151Case No. C-1130.-Decided June 10, 1940Telephone Equipment Manufacturing Industry-Interference,Restraint, andCoercion:effect of respondent's anti-union acts determined by natural and prob-able consequences;allegedly beneficent motives of employer immaterial ; pollof union sentiments of employees;anti-union statements and circulation of anti-union petition by supervisory employees;publication of newspaper advertisementimplying labor organization employed by competitor to destroy respondent ;conduct in connection with and at meeting with union requesting recognition;selection of employees to attend as observers;disregard of union's objectiontbattendance of observers;broadcast of proceedings to employees;castingaspersions on union representative;questioning jurisdiction of union to admitemployees to membership;declaring collective bargaining would be conditionedupon proof of union's jurisdiction;other interference,restraint,and coercion,notestablished-Discrimination.:charges of, in regard to hire and tenure of em-ployment of one employee,not sustained-EmployerResponsibility:anti-unionconduct of superintendent and assistant superintendent,and subordinate super-visory employees;minor supervisory employees:absence of power to hire anddischarge and alleged eligibility to membership in union not determinative of;failure of employer to disavow and take action calculated to prevent recurrenceof anti-union conductby-Employee Status:determination of, as to superintend-ent, assistant superintendent,and "senior employees"allegedly exercising mana-gerialfunctions-Procedure:asserted unfairness of Intermediate Report raises noissue of prejudice where Board resolves issues of credibility without referencethereto; evidence introduced to show but held insufficient to establish inter-ference, not set forth in detail in view of detailed findings of other acts ofinterference.Mr. Harry L. Lodish,for the Board.Garfield, Cross, Daoust, Baldwin, & Vrooman,of Cleveland, Ohio,byMr. Clare M. VroomanandMr. Vernon R. Burt,andMr. Carl J.Gugler,of `Galion, Ohio, for the respondent.Mr. A. G. Sicun dor,for the Union.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a charge and an amended charge duly filed byInternationalAssociation of Machinists, Local 1151, herein called the Union,affili-ated with the American Federation of Labor, the National Labor Rela-24 N. L.R. B., No. 52.547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board, herein called the Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued its complaint dated October11, 1938, against The North Electric Manufacturing Company, Galion,Ohio, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within 'the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged (1)that the respondent discriminatorily discharged Charles Pfleiderer, anemployee, on or about March 26, 1938, and thereafter refused to rein-state him, for the reason that Pfleiderer joined and assisted the Unionand engaged in concerted. activities with other employees in the re-spondent's plant for the purposes of collective bargaining and othermutual aid and protection; (2) that the respondent, at various timesbefore, during, and after January 1938, (a) ridiculed the Union andapplied derogatory remarks and names to the Union and its members,(b) advised, ordered, and persuaded its employees not to join or becomeinterested in the Union, (c) questioned its employees as to their unionaffiliation for the purpose of influencing them in their self-organiza-tion, (d) stated that union activity would result in lower earnings,(e)placed unreasonable restrictions on union activity, (f) grantedincreases in pay to non-union employees for the purpose of discourag-ing union activity, (g) indicated that union activity had deprivedcertain employees of promotion and other privileges, and (h) assuredits employees that their jobs would be more secure without unionaffiliation; and (3) that, by the above-described conduct and by otheracts, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Section 7 ofthe Act.On October 15, 1938, the respondent filed an answer in Which itdenied that it had engaged in any activities constituting unfair laborpractices, and denied that such activities affected commerce, asalleged in the complaint.At the same time the respondent filed amotion that the complaint be made more definite and certain withrespect to the alleged unfair labor practices, and with respect to theofficers and agents by whom they were alleged to have been committed.,Thereafter, counsel for the Board advised the respondent, by letterdated October 18, 1938, that the alleged unfair labor practices occurred1The motion prayed, in the alternative,that a bill of particulars be furnished withrespect to these allegations.. THE NORTH ELECTRIC MANUFACTURING COMPANY549chiefly during the first 4 months of 1938, and that the respondentallegedly engaged in the alleged unfair labor practices through 10named officersor .agents.2On October 22, 1938, the respondent fileda further motion, in which it averred that the information containedin the said letter of counsel for the Board did not make the complaintsufficiently definite and certain, and moved that its previous motiontomake the complaint more definite and certain be considered asrefiled and still pending.Pursuant to notice, a hearing was held at Galion, Ohio, fromOctober 24 to November 3, 1938, before Thomas S. Wilson, the TrialExaminer duly designated by the Board.The Board and the respond=ent were represented by counsel; the Union was represented by anInternational representative; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.At the commencement of the hearing, the Trial Examiner denied therespondent's motion to make the complaint more definite and certain,previously filed, and at the same time stated, ". . . if respondentneeds time because of the Examiner's ruling, it will be given reasonabletime in which to prepare." Counsel for the respondent did notat any time during the hearing request an adjournment for the pur-pose of preparation, and at the conclusion of the hearing advisedthe Trial Examiner that sufficient time had been afforded to presentthe respondent's case.We hold that the complaint afforded a suf-ficient basis for apprising the respondent of the issues of fact itmight be called upon to meet.Moreover, the record shows that thedenial of the motion to make the complaint more definite and certaindid not embarrass the respondent in its cross-examination of witnessescalled by the Board; as stated above the respondent did not requestan adjournment at the close of the Board's case; and the respondent'spresentation of its case discloses that it had adequate opportunityfor preparation thereof.The ruling of the Trial Examiner, denyingthe motion to make the complaint more definite and certain, is herebyaffirmed.At the conclusion of the Board's case, the respondent moved thatthe complaint be dismissed.The Trial Examiner denied the motion.His ruling is hereby affirmed.At the conclusion of the hearing, therespondent renewed its motion that the complaint be dismissed.TheTrial Examiner reserved his ruling upon this motion.At the sametime, counsel for the Board moved to conform the complaint to the2 The persons named were:F. R. McBerty,L. J. Davis.F. E. Bernard,A. H. Haspeslagh,H. A. Helfrich,E. A. Yeager,Paul Helfrich,J.H. Franks, W. E. Brown, and C. J. Lucius.We have conformed the spelling of the names to the record.283035-42-vol. 24-36 550 `DECISIONS OF NATIONAL LABOR RELATIONS BOARDproof. ' The Trial Examiner granted this motion.His ruling ishereby affirmed.During the course of the hearing the Trial Exam-inermade other rulings upon motions and upon objections to theadmission of evidence.The Board has considered these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.At the close of the hearing the parties participated in oral argu-ment before the Trial Examiner, and thereafter the respondent fileda brief with the Trial Examiner.A stipulation for the correctionof the transcript of the proceedings before the Trial Examiner wasentered into by counsel for the Board and the respondent, and the,corrections thereby agreed upon thereafter were made upon the faceof the record.On January 19, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties. In hisreport, the Trial Examiner denied the respondent's motion, madeat the conclusion of the hearing, to dismiss the complaint.His rulingis hereby affirmed.The Trial Examiner found in his report thatthe respondent had engaged in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the Act, and recommended that the respondent ceaseand desist therefrom and take certain specified affirmative actionto effectuate the policies of the Act.Thereafter, the respondent filedwith the Board exceptions to the Intermediate Report, and a briefand a supplemental memorandum in support of its exceptions.Pur-suant to notice served on the parties, a hearing for the purpose of oralargument was held on November 30, 1939, before the Board in Wash-ington,D. C. The respondent and the Union were represented bycounsel and participated in the argument.The Board has considered the exceptions to the IntermediateReport, and the respondent's brief and supplemental memorandum insupport thereof, and, except in so far as they are consistent with thefindings, conclusions, and order set forth below, finds the exceptionsto be without merit.The Board has also examined and reviewed therecord with respect to the respondent's charge of prejudicial conductof the Trial Examiner during the hearing, and finds such chargeto be without substance.We have carefully considered the furtherReport presents a biased view of the evidence.We find it unneces-sary to pass upon this claim, since, in resolving issues of credibility,we have reached our determination in each instance upon the face ofthe record, and the alleged bias, therefore, presents no basis for anyclaim of prejudice. THE NORTHELECTRICMANUFACTURING- COMPANY551Upon the entire record in the case, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTThe . respondent, The North Electric. Manufacturing Company, isan OhioCorporation with its plant located at Galion, Ohio. It isengaged inthe manufacture of automatic electric selective apparatus,includingtelephone exchange systems, its principal product, and alsostock-quotation systems, power-control systems, and small appliances.All of the respondent's products are manufactured to order.Therespondent and the Automatic Electric Company, Inc., Chicago, Illi-nois, a competitor, are the sole suppliers of automatic telephoneequipment to the approximately 6,800 independent telephone com-panies in the United States not included within the Bell System.The respondent advertises in two tradejournalsofNation-widecirculation.During 1937, the respondent's sales ofits products amounted to.$675,012.02, of which $580,216.84, or approximately 86 per cent, wereshipped to destinations outside the State of Ohio.During the sameperiod, the respondent's purchases amounted in value to $291,525.69.An analysis by the respondent of the principal raw materials used byit during 1937, amounting in value to approximately $104,600.00, dis-closed that approximately $88,400.00, or about 85 per cent of thesematerials, were shipped to the respondent's plant frompoints outsidethe State of Ohio.During 1937 the respondent entered upon a period ofexpandingproduction which continued to the time of the hearing; at the begin-ning of .1938 the number of the respondent's employees was approxi-mately.300, and at the time of the hearing the numberhad. increasedto approximately 600.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local 1151, herein referredto as the Union, is a labor organization affiliated with the AmericanFederation of Labor, admitting to its membership employees of therespondent, and of other employers with plants located in and aroundGalion, Ohio.III.THE UNFAIR LABOR PRACTICESA. The respondent's supervisory' staffThe complaint alleges that the respondent engaged in unfair laborpractices by acts and statements of its officers and agents.There-after,as stated above, counsel for the Board, in advance of the hear- 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. E. Bernard, A. H. Haspeslagh, H. A. Helfrich, Paul Helfrich,E. A. Yeager, J. H. Franks, W. E. Brown, and C. J. Lucius. Duringthe hearing, evidence was adduced to prove that the afore-mentionedpersons and also J. C. Beck, Robert Spangler, and Donald Christman,employees of the respondent, had engaged in anti-union conduct.The Trial Examiner found that all of, those persons had engaged insuch conduct, that they are supervisory employees, and that the re-spondent therefore is chargeable with the acts and statements of eachof them.While the respondent excepted to such findings upon othergrounds, which we consider below, it has raised no issue that the find-ings as to alleged supervisory status of Beck, Spangler, and Christ-man were outside the allegations of the complaint.Moreover, theissues were tried as to their alleged supervisory status.The com-. plaint is hereby amended to conform to the proof in these respects aThe respondent's plant is a two-story building containing 35,000feet of floor space.Metal parts are manufactured on the first floorin the punch-press department, the automatic screw-machine depart-ment, the lay-out and welding departments, the machine shop, andthe annealing, plating, and finishing department.The tool and diedepartment, the carpenter shop, and the boiler room are also locatedon this floor. .The parts made on the first floor are assembled in theassembly -department on the second floor, starting with sub-assem-blies and ending with the finished products.The stockroom and thewiring department are likewise on the second floor.Floor inspectorsare stationed throughout the manufacturing and assembling depart-ments to inspect the parts and assemblies for quality at every stage,.and in addition inspectors in a separate "inspection department" anda force of "testers" inspect the sub-assemblies and the, finishedproducts. .McBerty, president of the respondent, is the general manager overall its activities.Davis, the respondent's secretary and treasurer, is incharge of financial matters and of personnel relations.Subordinateto these two men, and responsible to them, are superintendents C. J.Murphy, R. J. Eise, and Bernard, and, under the latter, assistantsuperintendent Haspeslagh.Bernard and Haspeslagh are in chargeof all the work on the first floor of the plant and in the assemblydepartment on the second floor, with the exception of inspectionwork.4Until about March 3, 1938, when a regular night shift was3 See Section 10 (b) of the Act, and Article II, Section 7, of National Labor RelationsBoard Rules and Regulations-Series 2,as amended.4 Bernard is evidently the superintendent over the largest number of respondent's em-ployees, as is indicated by the fact that he alone has an assistant superintendent, aiild bythe further fact that approximately 100 persons were employed in the second-floor.assem-bling department alone in January 1938, and approximately 200 in August or September1938." ` , THE NORTH ELECTRICMANUFACTURING COMPANY553started and Haspeslagh was put in charge of it, the latter's dutiesrelated mainly to the day shift first floor departments.Murphy hascharge of all the inspection work in the plant, of the wiring andtesting departments, and also of the installation of finished productsat locations specified by the purchasers.Eise is in charge of thestockroom and - of the receiving, shipping, and order departments,'including the keeping of inventory records.6The superintendents and the assistant superintendent are salaried,employees; all of them have the power to hire and discharge.Whilethe acts of the superintendents are subject to veto by Davis, thisdoes not alter their character as responsible agents of the respondent.Moreover, Davis in fact seldom exercises veto power, and dischargesmay be effected in his absence. Likewise, although Haspeslagh'sdecisions may, in theory, be subject to veto by Bernard, the recordshows that Haspeslagh decides upon and gives notice of dischargewithout consulting Bernard 'or 'securing his approval.While therespondent does not concede that it is responsible for all of the actsand statements of the superintendents and assistant superintendentin regard to self-organization by its employees,' manifestly their con-duct; as well as that of Davis and McBerty, is chargeable to the re-spondent upon principles ofrespondent superior.We shall, there-fore, consider in detail only the contentions advanced by the re-spondent with respect to its responsibility for the activities of theother afore-mentioned employees.The -employees subordinate to the superintendents and assistantsuperintendent are all paid by hourly rate.On the respondent'spay-roll records the highest classification among them is that of'5senior employee" (or "senior workman"), a term used by the re-spondent 8 to designate employees, who, by reason of their qualifica-tions, experience, and efficiency, in most cases acquired through longservice with the respondent, receive higher pay than the other em-ployees engaged in the same departments or in similar work.Ac-cording to the respondent, approximately 131 of its 300 employeesat the beginning of 1938 were in this group, and at the time of thehearing in October 1938, approximately 141 of its then 600 employees.Most of the "senior employees" have no control over or responsibility6The record does not disclose the location in the plant of these three departments.Elseoccupies an office opposite the stockroom on the second floor of the plant,which he shareswith Bernard and four clerks who apparently constitute the order department.''6 The respondent also has a staff of approximately 20 electrical engineers'who apparentlyare under the supervision of R. C. Arter,the respondent's chief engineer.7 In its brief and supplementary briefs, the respondent concedes that Bernard is a super-visory employee, and in the oral argument before the Board admitted that Haspeslagh isalso a supervisory employee and that any statement by him as to the respondent's positionwith respect to union activities of its employees would be binding upon the: respondent.8The term is not generally knownto or used by the employees themselves. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD'for the work or conduct of other employees in their respective de-partments, except when assigned to break in a new employee.It is obvious that three superintendents and one assistant superintendent are not able to supervise the work of 300 to 600 employees.Necessarily, the respondent has imposed on some of the "senior em-ployees" special duties and responsibilities with respect to the workand conduct of other employees, including "senior employees," and.the evaluation of their qualifications and efficiency.For example,.in the case of most of the production departments, the orders govern-ing the work performed from day to day are sent by Haspeslagh orBernard to a certain employee in each department, described byHaspeslagh as the "set-up man," or an "older man," who has theduty of dividing the work into specific assignments for the individualemployees.A like delegation of duties is made when the employeesare to be notified of a plant rule governing their conduct.Thus,in the early part of 1938, Bernard, having decided to reannounce anold rule against employees entering departments other than theirown,,went, according to his testimony, to "each individual room ordepartment" on the first floor of the plant and notified "the seniorworkmen in that department or the set-up man or whoever it hap-pened to be," and in the second-floor assembly department, Bernardturned the matter over to H. A. Helfrich, who had raised the issueby asking "if we could not notify all the foremen and everybody toenforce that rule again."Bernard explained at the hearing, "Wehave so many employees, I couldn't tell each one individually."We consider now the extent, if any, to which the respondent hasdelegatedmanagerial functions to the various "senior employees"'with whose alleged anti-union conduct the respondent is charged ;namely, H. A. Helfrich, Paul Helfrich, Lucius, Yeager, Spangler,Christman, Brown, Franks, and Beck.H. A. Helfrichis in charge of the approximately 100 productionemployees working in the second-floor assembly department on theday shift and is responsible to Bernard for the operation of thedepartment.Helfrich himself does no production work.He re-ceives the work orders for the department, assigns the employees totheir tasks and supervises their work. It is his duty to report toBernard concerning the qualifications and efficiency of the employeesunder him, and he has the power to recommend discharges andwage increases.Bernard testified that he and Helfrich "come to ajoint conclusion as to whether or not we should fire anybody."When a determination that an employee in the assembly depart-ment should be discharged is reached by Helfrich's superiors, Hel-frich signs the discharge slip in the space reserved for "foreman"and delivers 'the notice of discharge to the employee. THE NORTH ELECTRICMANUFACTURING COMPANY555-It is Helfrich's duty also to maintain discipline in the depart-ment and see that the rules of the plant are observed.He ex-pects his orders in these respects to be obeyed; has cautioned em-ployees against and reprimanded them for unnecessary talking duringworking hours, and smoking in the washroom ; and on one occasionnoted in the record he reported to Bernard a violation of the smok-ing rule, and, upon the latter's instructions, penalized the threeoffending employees by lay-off and warned them that another of-fense would result in discharge.During 1938, on the ground thata number of tools in the assembly department were stolen, Helfrichsuggested to Bernard that an old rule forbidding employees to enterother departments than their own during the noon hour be rean-nounced.Upon the suggestion's being accepted, Helfrich made theannouncement in his department, and thereafter. ejected from theassembly room employees from the wiring department who hadentered in violation of the rule.On another occasion, in March1938,Helfrich, according to his testimony, devoted "about an hour"'to keeping watch over an inspector in the assembly departmentwhom he suspected of annoying the production employees with excessive conversation.He testified that it was his "business" to guard'his "'help" against such annoyance; in his words, "I, watched myhelp."Helfrich testified that he is the "day boss" in the assembly de-partment.Kensinger, a witness for the respondent, said that his"boss" is Helfrich; two other employees in the assembly departmentdescribedHelfrich as their "foreman"; a fourth identified him ashis "superior"; and Davis admitted that Helfrich "probably" is the"senior worker who is above all the senior workers" in that department, and that he "keeps the department running."Paul Helfrich,,who is a brother of H. A. Helfrich, is employedon the day shift in the lay-out department, with two other men, andalso does occasional work in the welding department which has a.regular daytime staff of two employees.Bower, a witness called bythe respondent, who is one of the employees in the lay-out depart-ment, testified that Helfrich is his "boss," and that he receives hiswork assignments from him, except that he selects them himselfinHelfrich's absence.Helfrich was one of the employees selectedby Bernard in the early part of 1938 to announce to other employeesthe rule against entering other departments. In February 1938Bernard informed an employee in the welding room that Helfrichwas his "foreman," to whom he should address complaints, inquiries,.or requests, and this employee subsequently followed Bernard'sinstructions. 556DECISIONSOF NATIONAL LABORRELATIONS BOARDLuciusis in charge of the approximately nine employees who,besides himself, work in the tool and die department on the dayshift.He assigns and supervises their work and is responsible tohis superiors for its quality and completion upon schedule. It ishis duty to report regularly to his superiors as to the. operation ofthe department and the qualifications and ability of the employeesunder him. Since Haspeslagh was transferred to the night shift,about March 3, 1938, Lucius has remained at the plant during the18-minute interval between the day and night shifts untilHapeslagh's arrival at the plant, in order to make such reports.Lucius testified that he has sometimes reported to his superior thatthe work of a particular employee in the toolroom was not as "good"as that of some of the apprentices, or that he did not "fit into ourwork."We find from this testimony that Lucius has the power toand does recommend changes in personnel. Some of the employeesabout whom Lucius has complained have been transferred to otherdepartments; others have been discharged. In the latter case, thedischarge slip has been signed by.Haspeslagh and notice of dischargedelivered to the employee by Lucius.Lucius testified that he hadbeen advised by his superiors some 5 years before that he was a"key man."Charles Pfleiderer, a discharged employee who workedunder Lucius,' referred to Lucius in his testimony as his "foreman."Yeager, Spangler, and Christman.Yeager is the "set-up- man"for the other 9 or 11 employees in the punch-press department onhis shift.He assigns the work to the other employees and, in hiswords, is "in a certain way" in charge of the department. Fromtime to time he has acted as the respondent's intermediary in re-questing the employees in his department to work overtime. In1938, upon instructions from Haspeslagh, Yeager told all the menin the department to keep out of other departments except whentheir duties took them there.Yeager testified that the other em-ployees in the department on his shift probably consider him tobe their "boss," just as he considers Haspeslagh his "boss."Twowitnesses who worked under Yeager until about March 3, 1938, whenhe was transferred from the day to night shift, described him ashaving been their "immediate foreman" and one of these employeestestified at the hearing that Yeager was the "night foreman"' of thepunch-press department.When Yeager was transferred to the nightshift,Nelson succeeded to his position on the day shift; thereafterMay,. who was employed in the punch-press department at the timeof the hearing, was told by Bernard that Nelson was his "foreman.".Spangler and Christman are the "set-up" men in the machine shopon the day and night shifts, respectively.They are the employeesSee Section IIIC, infra. THE NORTH ELECTRIC MANUFACTURING COMPANY557towhom work orders for the machine shop are delivered.Theyassign, "set-up," and supervise the work of the other employees in thedepartment, who operate the machines.There is evidence that, whennot engaged in the performance of the foregoing duties, Spanglerengages in the same work as the other employees in the machine shop.May, who worked in the machine shop under Spangler in January1938, testified that Spangler is the "foreman" of the machine shopon the day shift, and Christman the "foreman" on the night shift.As we have found, Yeager, Christman, and Spangler fall into thecategory of "set-up man."Lucius, whose own duties have been de-scribed above, and who was called as a witness by the respondent,testified that if a set-up man discovers that an employee in hisdepartment is doing an assignment improperly, "he transfers himto another job."Lucius then testified that he "supposed" the set-upman "recommend(s) [i. e., makes recommendations as to] men whoare not good for his department to his superior," but claimed thathe "couldn't say as to that," because he "didn't know."We think thisdisclaimer plainly evasive in view of Lucius' "key" position and hisemployment on the first floor of the respondent's plant for 9 years;and upon the entire record we find that the set-up men make recom-mendations to their superiors based upon the work of other employeesin their respective departments.Brownand four other floor inspectors are responsible to Murphyfor inspecting for quality all the work performed during the dayshift in various departments on the first floor of the respondent'splant.Brown performs complete, "100 per cent" inspection in thewelding, lay-out, and plating departments, and, in part, in the car-penter shop; Finley, in the screw-machine department; Dickerhoff,in the machine shop and, in part, in the carpenter shop; Weber, inthe punch-press department.Mason "does the weighing up and some-times checks a little raw material." It is the duty of these men, also,towatch over the performance by the production workers of thevarious operations in their respective departments, and to reportfaulty work to Superintendent Bernard. In case of improper work,they may order the production employee to halt the job until thematter is cleared with Bernard, or, if necessary, with Murphy.There is no evidence that Finley, Dickerhoff, Mason, or Weberhas any duties or responsibilities with respect to the work of fellowinspectors.Brown, however, spends a portion of his time checkingthe work performed by the other four.Murphy testified that Brownspends "very little" of his time "worrying about the work of thefloor inspectors other than himself," and, in the same connection, thatBrown occasionally has "helped" the respondent.Davis testified thatthe other inspectors report and are responsible to Brown "to a cer- 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDt ain degree and under certain conditions."Brown testified that heinspects "practically everything on the first floor, that is that I havetime."Brown further testified that he "might have" suspended someemployees upon specific instructions from Murphy, and we infer thathe referred to other inspectors, since the record contains no indica-tion that Murphy has any control over the personnel of the produc-tion departments.We also infer that Brown devotes so much ofhis time as is not spent in the performance of his other work tochecking over the work of his four fellow inspectors, that he reportstoMurphy as to the other inspectors, and that such reports are con-sidered by Murphy in making determinations as to the tenure andother terms and conditions of their employment.When a new in-spector is hired to work on the first floor, Brown, rather than oneof the other inspectors, is assigned to instruct and train him in hisduties.From -time to time, Brown is sent out of Galion to inspectthe cabinet parts purchased by the respondent, before they areshipped to the respondent's plant.Franksis the oldest in seniority of seven or eight men employed asclerks in the stockroom on the second floor of the plant, near theoffice of their superintendent, Eise, through whom requisitions arecleared.Like the other stockroom employees, Franks' work consistsof receiving and storing materials and parts and filling requisitionsfor them either at the stockroom or by delivery of the items to thedepartments requesting them.While Franks is responsible for break-ing in new clerks in the stockroom, and there is testimony that he"handle (s) most of the work," there is no evidence that he is expectedto report to Eise as to the qualifications, efficiency, or conduct of hisfellow clerks, or that he is regarded by them as their "foreman" or"boss."Beck,who. was the only witness who testified concerning his dutiesand responsibilities, asserted that he has no authority of any kindover the two other employees who, with him, constitute the personnelof the carpenter shop, that he does not give them instructions as towork to any greater extent than they do to him, and that, while hereferred to them as "assistants," or "helpers," he did so only becausehe has been employed at the plant longer than they.It is apparent from the evidence recited above that H. A. Helfrich,Lucius, Yeager, Spangler, and Christman not only allocate work buthave the power and are expected to make recommendations whichmay involve the discharge, demotion, transfer, or supervision of em-ployees or change in their working conditions.These facts, togetherwith the other above-described supervisory duties and tasks imposedupon and delegated to these men by the respondent, establish, .thatthey act as representatives of the management in their day-to-day THE NORTH ELECTRICMANUFACTURING COMPANY559relations with the other employees in their respective departments,and the testimony of employees in their departments describing themas "foremen," "bosses," and the like demonstrates that they are recog-nized as such.As to Paul Helfrich, the record shows that an em-ployee in the welding room was told by superintendent Bernard thatHelfrich is his "foreman," with the duty to receive grievances, thatHelfrich assigns work to the other employees in the lay-out depart-ment, that he was delegated to announce a plant rule, and that, asappears from the testimony of Bower, he is regarded as "boss" ofthe lay-out department.We conclude that Paul Helfrich is a man-agement representative and is so regarded by the employees in thelay-out and welding departments.With respect to Brown, we havefound that he not only reports to Bernard concerning improper workby production employees, but that, unlike his fellow inspectors, hedevotes as much time as he can spare from his other duties to check-ing over the work of other inspectors, that he reports thereon toMurphy, that he has notified other inspectors of their suspensionfrom work, and that he is the person selected to train new inspectorson the first floor.We conclude that. Brown's position is also that ofa representative of the management.On the other hand, the recorddoes not establish that Franks or Beck has such a status.We find from the foregoing evidence and the entire record thatH. A. Helfrich, Paul Helfrich, Lucius, Yeager, Spangler, Christman,and Brown are supervisory employees for whose acts of interference,restraint, and coercion in respect to the exercise by the other em-ployees of their rights guaranteed in Section 7 of the Act, the re-spondent is responsible.10B. Interference, restraint, and coercion1.The January 24, 1938, pollIn January 1938, the Union began an organizational campaignamong the respondent's employees, under the leadership of A. G..Skundor, a grand lodge representative of the International Associa-10While these employees do not have the power to hire or discharge, that fact is notdeterminative of the respondent's responsibility, but is simply a circumstance to be con--sidered in determining whether by reason of their position and authority the conduct ofthese employees has interfered with, restrained, and coerced other employees in violation ofthe Act.SeeVirginia Ferry Corp. v. N. L. it. B.,101 F. (2d) 103, enf'g as mod.,Matter ofVirginia Ferry CorporationandMasters, Mates and Pilots of America,No. 9, 8 N. L. R. B.730;N. L. it. B. v. American Manufacturing Co.106 F. (2d) 61, aff'd. as mod. 60 S. Ct. 612,enf'g as mod.,Matter of American Manufacturing Company, et al.andTextileWorkers'Organizing Committee, C. I.0., 5 N. L. 'R. B. 443;Int'lAssn.ofMachinists v. N. L. it. B.,110 F. (2d) 29, cert. granted, 60 S. Ct. 721, aff'g,Matter of The Serrick Corp.andInt'lUnion,United Automobile Workers of Am., LocalNo. 459, 8 N. L. R. B. 621;H.'J. Heinz,Co. v..N.L. it. B.,110 F. (2d) 843 (C. C. A. 6), enf'g,Matter of H. J. Heinz CompanyandPickleWorkers, Local UnionNo. 325,etc.,10 N. L.R. B. 963. SeealsoMatter of BordenMills, Inc.andTextileWorkers Organizing Committee,13 N. L. R. B. 459;Matter of TheBaldwinLocomotive WorksandSteelWorkersOrganizingCommittee.20 N. L. R. B. 1100. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of Machinists.The first organizational meeting of the Unionwas held on Friday, January 21, at a hall in Galion, and was attendedby 100 to 200 persons, of whom about half were employees df therespondent.At the conclusion of the meeting applications for mem-bership in the Union, or authorization cards, were signed by a num-ber of the respondent's employees.On the Monday morning following the Union's organizationalmeeting, employees in the departments under superintendent Bernard:were polled during working hours as to their sentiments toward theUnion.Bernard directed H. A. Helfrich to interrogate the approxi-mately 100 employees in the second-floor assembly department, andturned over such questioning of employees in the first-floor depart-ments to assistant superintendent Haspeslagh.The latter in turndirected Yeager, Paul Helfrich, Spangler, Lucius, and Beck to con-duct the questioning in their respective departments 11The respondent claims that Bernard ordered the poll on his owninitiative,12 and without specific authority from his superiors; thatBernard did not report the results of the poll to, and the poll wasnot used by them; and that in any event it was not shown to havehad any coercive effect upon employees.With respect to the con-tention that no coercive effect was established the respondent reliesupon testimony of employees that this was the case, and urgesfurther that the record does not show that the employees knew thatthe poll was conducted by the respondent, but that, on the contrary,so far as the employees knew, the poll originated with and was amatter of interest only to H. A. Helfrich, Paul Helfrich, Yeager,Spangler,Lucius, and Beck, as fellow employees.Upon thesegrounds, the respondent argues that the conduct of the poll may notbe held to have interfered with the exercise by its employees ofrights guaranteed by the Act.As we have stated above, the respondent ' is responsible, uponprinciples ofrespondent superior,for the acts of Bernard andHaspeslagh.Consequently, it is immaterial, so far as the liabilityof the respondent is concerned, whether McBerty or Davis specificallyauthorized Bernard to conduct-the poll."As noted above, Yeager is employed in the punch-press department,Paul Helfrich inthe lay-out and welding departments,Spangler in the machine shop, Lucius in the tool anddie department,and'Beck in the carpenter shop.Beck testified that he had no recollectionof the poll or of any orders to participate in it.Haspeslagh stated at the hearing,however,that Beck was one of the men to whom he transmitted Bernard's orders,as found in thetext.Beck was an evasive and untrustworthy witness;and we accept Haspeslagh'stestimony on this Issue.The record indicates,and we find that the poll was also conductedIn the other first-floor departments over which Bernard is superintendent:Bernard testified that he had the poll taken in order to satisfy his curiosity as to thetruth behind conflicting rumors in the plant.He asserted that after the results-of thepoll in the various departments had been delivered to him by H. A. Helfrich, he added themtogether and "Just generally got a picture all over the plant...and that Is all there isto it." THE NORTH ELECTRIC MANUFACTURING COMPANY561Moreover, we are unable to credit the testimony of Bernard thathe took the poll simply to satisfy his curiosity as to the truth behindconflicting rumors in the plant and upon being informed of theresult did nothing further; or the testimony of Davis that he didnot "recall" whether he, knew of the conduct of the poll and did not`remember" whether it was called to his attention.The testimonyof Bernard and Davis is not plausible.Upon the entire record weconclude that Bernard conducted the poll with the knowledge andapproval of his superior.That this was the case is, we find, cor-roborated by Davis' conduct on January 28, when Skundor, theUnion's representative, met with him and protested against the poll.On that occasion, Davis took the position that the poll involved noinfringement of -the. rights of employees under the Act since "theywas just merely wanting to find out whether the employees wanted aunion or not.713Furthermore, by taking this position, Davis ratifiedBernard's conduct, and, even if not theretofore responsible for thepoll, the respondent then became fully chargeable therewith.As we have stated above, the respondent seeks to avoid responsi-bility on the ground that the employees questioned did not know thatthe poll was being conducted by, 'or on behalf of, the respondent. Insubstance, the argument is that the persons coming into immediatecontact with employees in the conduct of the poll were themselveseligible to membership in the Union, would be represented for thepurposes of collective bargaining by the Union if it should bedesignated by a majority of the employees; that these employees,therefore,were entitled in their own self-interest to oppose theUnion; and that, so far as appeared to their fellow employees, thiswas all that they purported to do in conducting the poll.While the respondent, on the same ground, seeks to excuse itselffrom other acts and statements by this group of employees 1 14 theissue presented in connection with the poll is a narrower one, forsince the poll was the respondent's act, the only question presentedby the respondent's contention is whether the employees were awareof that fact.They clearly were.When Yeager questioned the 10or 11 employees in the punch-press department, all of them statedthey were "for the union."Yeager wrote their names upon a pieceof paper which. he handed to Haspeslagh.About an hour later,Yeager approached Febus, one of the employees in the department,and told him that Haspeslagh "didn't like this 100 per cent depart-ment worth a damn," and asked Febus if he "wanted to change [his]1!Although Davis testified that he did not recall discussing the poll with Skundor.Skundor's testimony, upon which the finding in the text is based, is corroborated by thetestimony of superintendent Bernard, who was present at the meeting, that the poll wasone of the subjects of conversation."SeeSection III B 2,infra. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDmind."As this incidentalonediscloses, the employeeswere awarethat the poll was being conducted by the respondent.Moreover, therecord establishes that the respondent regularly delegates to Yeager,H. A. Helfrich, Paul Helfrich, Spangler, and Luciusmanagerialduties with respect to other employees, and that, in the eyes of theemployees in their respective - departments, they 'are supervisoryemployees who are representative of the management 15 Since the pollwas openly conductedamongthe employees by these men duringworking hours; throughout the various departments, and for nostated purpose, it was evident, and we find, that the other employeesknew that the questioningas totheir union sentiment was at theinstance of the respondent.Nor is there merit in the contention that the conduct of the pollwas not coercive in actual effect.While the respondent refers to,certain testimony, given by three or four employees, as showing thatthe poll did not affect the employees' course of conduct, we do notbelieve that the effect of such a canvass may be determined by ques-tioning of employees by the employer's counselat a public hearing;.rather, it must be ascertained by an evaluation of the natural con-sequences of the employer's activity.-An attempt such as was heremade to elicit from employees, by direct questioning, informationas to whether or not or in what manner, if at all, they have exercisedor intend to exercise their rights guaranteed in the Act, constitutesin itself a threat that the employer's economic power and superiorposition may be used to' the disadvantage of the individual employees,disclosed to be active in or sympathetic to self-organization, andthereby influences employees to substitute for their own choice whatthey believe to be their employer's.'?Hence, apart from whether ornot the poll is accompanied by coercive or restraining statements-and, as we find below,"' such statements were made during the pollin this case-such employer activity necessarily intimidates, restrains,and coerces employees in the exercise of those rights.We find that the respondent, by conducting the above poll ofemployees as to their union sentiments, interfered with, restrained,,and coerced its employees in the exercise of their right to self-organi-16 See Section IIIA,supra.18 SeeMatter of Foote Brothers Gear and Machine CorporationandUnited Office and'Professional Workers of America, No. 24,14 N. L. R. B. 1045 and cases cited in footnotes 14and 15 therein;Matter of New Era Die CompanyandInternational Association of Machin-ists.L°d7e <-1,3 (A. F. of L.),19 N.L.R. B. 227,and cases cited in footnote 9 therein.See alsoMatter of The Yale <f Towne Maniefacturing CompanyandAmalgamatedAssocia-tion of Iron,Stesland Tin Workers of North America, Lodge No. 161,7, 17 N.L.R. B. 666,.at pp. 5-9.-17 SeeMatter of Okey Hosiery Company,Incorporated and R.H. Theiling,Receiverand<America" F-deration of Hosiery Workers, North Carolina District,22 N. L. R. B. 792,.and eases cited in footnote 7 therein.11 See Section III B 2,infra.. THE NORTH ELECTRIC MANUFACTURING COMPANY563zation, to form, join, or assist labor organizations,to bargain col-lectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining andother mutual aid and protection,as guaranteed in Section 7 of theAct.2.Anti-union statements by Yeager, Paul Helfrich, and H. A.Helfrich; respondent's responsibility thereforAs we have noted above, Yeager, after advising Haspeslagh ofthe result of the poll in the punch-press department, told Febus thatHaspeslagh "didn't like this 100 per cent department worth a damn"and asked Febus if he "wanted to change [his] mind."Paul Helfrich, in the course of conducting his portion of the poll,questioned Neuman, an employee in the welding department, as tohis attitude toward the Union.Helfrich testified that Neuman gavethe impression "he did not think so much about it," and asked Hel-frich what the latter thought about it.Helfrich admitted thatI told him I thought that if it [the Union] went through that therewould be quite a bit less work, the company would not be ableto get as much work, and that the experience I had, that thatis about the only job I ever lost, was when I worked at theErie shop, . . . and that I went right into one again . . . Isaid that at different times I helped picket . . . I might havegave him the impression that I never gained anything bybelonging.According to Neuman, Helfrich, in questioning him as to his viewsregarding the Union, asked "if they [the Union] didn't paint a prettypicture for me [Neuman]."While Helfrich denied that he had thusframed his question, the record establishes his hostility to the Union,and we credit Neuman's version of the conversation. Subsequently,inMarch 1938, Helfrich urged Bower, an employee on his shift inthe lay-out department, to attend a meeting at which an anti-unionpetition was to be prepared, and declared "maybe we can fix it soyou fellows won't have to pay any big money to get in [i. e., to jointhe Union]."H. A. Helfrich, at one time, told employees in the assembly depart-ment that 'the respondent "was bidding on certain jobs, and if thepeople went union, they [the respondent] would let some of thosejobs go."At another time," during a lunch-hour argument in theplant,Helfrich declared in the presence of several assembly depart-ment employees that "They [the leaders of the Union's organizational19The evidence places this incident as occurring at some time between the date of thepoll and the early part of March. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign] are nothing but a bunch of racketeers and liars.All theyare after is your $3 and after that they will leave you flat."About February 10, 1938, according to the testimony of Wit-tibslager, who at that time was employed as a relay adjuster underH. A. Helfrich, the latter forbade Wittibslager "to be talking unionduring working hours, before or at lunch periods, before or afterwork," under penalty of discharge, told him that his previous mem-bership in a labor organization other than the Union had resultedin the respondent's withholding his appointment to "a responsiblejob," and, upon Wittibslager's assuring him that he was a memberof neither the Union nor the labor organization to which Helfrichreferred, asserted, "We can't give men responsible jobs who areagainst the company."Wittibslager, who was promoted to the jobof inspector on March 1, 1938, further testified that about March 9Helfrich called him aside during working hours, charged him withdiscussing union matters while at work, and said that if he evercaught him "talking unionism" during working hours he would gotoWittibslager's superior, Murphy, and have him discharged.Helfrich testified that on the two occasions in question he had, inthe performance of his duty to maintain discipline in the assemblydepartment, reprimanded Wittibslager for annoying the other em-ployees by excessive conversation during working hours, but hedenied that he had made any threats or statements with referenceto union membership or activity.Wittibslager's testimony is con-sistent with Helfrich's admitted antagonism to the Union, other anti-union statements by him, and his participation in the initiation andcirculation of an anti-union petition in the latter part of March1938.20Moreover, Wittibslager's version is corroborated by the testi-mony of superintendent Bernard that some time during March or thafirst part of April 1938 Helfrich approached him with a request toreprimandWittibslager for "talking unionism" during workinghours.We find that Helfrich made the statements attributed to himby Wittibslager.As we have stated above, the respondent seeks to avoid responsi-bility for the anti-union acts and statements of H. A. Helfrich, PaulHelfrich, and Yeager on the ground that they are eligible to mem-bership in the Union.21As we have noted, the respondent urges thaton this account the respondent, in the absence of proof of 'specific au-thorization thereof, may not be charged with the anti-union conductof these employees.Even apart from the fact that the record does"This incident is discussed in SectionIII B 3.infra.21The same claim is madeby the respondent with respectto Spanglerand Christman,who, together with the employees referredto in the text, participatedin the preparation andcirculationof the anti-union petitionin the latter part of March. (Seeinfra.)Thediscussion in the text is equally applicable to them. THE NORTH ELECTRICMANUFACTURING COMPANY565not establish that these employees are eligible to membership in theUnion'22 we find no merit in the respondent's contention.Whilesupervisory employees may elect to designate or to refrain fromdesignating a labor organization as their bargaining agent (as byjoining or not joining a labor organization), they may not use theirauthority and power to affect the choice of a labor organization bytheir subordinates.Hence we conclude, as we have in other cases,that the respondent may not escape liability for the interference ofits supervisors on the ground that they are eligible to join the sameunion as other employees, or to vote as part of the same unit.23The record leaves no doubt, and we find, that in making the anti-union statements referred to above Yeager, Paul Helfrich, and H. A.Helfrich did so in their capacity as supervisory employees and that.the employees so regarded them.Yeager's suggestion that Febus"change [his] mind" with respect to the Union to coincide with Has-peslagh's views was not an appeal of one employee to another, buta warning of management displeasure.Paul Helfrich's derogatoryreference to the Union as "paint(ing) a pretty picture" to obtainmembers, and his prediction of less work if the Union succeeded inorganizing the plant, occurred, as did Yeager's statement to Febus,in connection with the conduct of a poll of union sentiment con-ducted during working hours' throughout the departments underBernard, and his subsequent statement to Bower, urging him to at-tend an anti-union gathering, must be interpreted in the light ofthat fact.H. A. Helfrich's warning that unionization would resultin the respondent's foregoing work, and his impugning the characterand motives of the union leaders, are to be considered together withthe fact that at about the same time Helfrich threatened to use hissupervisory position to bring about Wittibslager's discharge unlesshe ceased his union activities in the plant and stated that "we" 24 couldnot give responsible jobs to men who were "against" the respondent.On two or three occasions during the first 4 months of 1938, Skun-dor protested to Davis against various activities by H. A. Helfrichand other employees which constituted, in the opinion of the Union,unfair labor practices by the respondent.There is evidence that asa result of these protests, Davis and Bernard several times toldgroups of "senior workmen" that the respondent desired to maintaina position of neutrality toward the Union.McBerty, according tor,while there is testimony that Nelson retained his membership in the Union after hesucceeded to Yeager'sposition on the day shift when the latter was transferred to thenight shift,it does not appear that Nelson remained entitled to,or sought to participateactively in the Union.22 SeeMatter of Theurer Wagon Works,Inc.andInternational Union,UnitedAutomobileWorkers of America, Locals259and 371,18 N. L. R. B. 837;Matter of Ward BakingCompanyandCommittee for Industrial Organization,8N. L. R.B. 558.24By his reference to "we,"Helfrich clearly identified himself as part of the management.283035-42-vol. 24-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis testimony, told "numbers of employees" that the respondent hadno objection to their joining a union.There is also testimony thaton several occasions Bernard spoke to H. A. Helfrich concerning thelatter's statements upon the complaint of an employee, and that a dayor two following the interchange between H. A. Helfrich and Wittib-slager on March 9, referred to above, Davis and Bernard reprimandedHelfrich for his outspoken opposition to the Union, apparently afterSkundor had complained of this and other incidents to Davis.Assuming that the respondent requested its supervisory employeesto maintain a neutral position with respect to the Union, it did notseek to make such instructions effective.On the contrary, shortlyafter the alleged reprimands were allegedly given, the respondent,though prohibiting union activity in the plant, permitted the circu-lation of an anti-union petition in the plant by supervisory em-ployees 2°Moreover, whereas unequivocal and open condemnation ofthe activities of the supervisory employees and vigorous action toprevent their repetition were essential in order to overcome theireffect,'"Davis flatly refused Skundor's request that H. A. Helfrichbe reprimanded in his presence ; and the respondent at no timenotified its employees generally that the acts of the supervisoryemployees were contrary to its policy and that continuance thereofwould result in disciplinary steps against the offenders.Finally, aswe shall point out below, the respondent in its first and only meet-ing with the Union, on April 9; 2 and again by a newspaper adver-tisement on April 29,28 manifested its hostility to the organizationof its employees ; thereby as well as by the poll of January 24, therespondent made plain that its professions of neutrality were notseriously intended and that the conduct of the supervisory employeeswas entirely consonant with its attitude toward the Union.We find that by the afore-mentioned acts and statements therespondent interfered with, restrained, and coerced its employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection, as guaranteed in Section 7 of the Act 2°zSee Section III B3, infra.21 SeeH. J. Heinz Co. v. N. L. R. B.,110 F. (2d) 843 (C. C. A. 3), enf'gMatter of H. J.Heinz CompanyandCanning and Pickle Workers, Lecal UnionNo.325,10 N. L. R. B. 963;Matter of William Randolph Hearst, et at.andAmerican Newspaper Guild, Seattle Chapter, 2N. L. R. B. 530, 544, enf'd in N. L.R. B. v. William Randolph Hearst, et at.,102 F. (2d) 658,662.See alsoMatter of Arma Engineering CompanyandCommittee for IndustrialOrganization,14 N. L. R. B. 736, 749.27 See Section III B 4,infra.29 See SectionIII B5,infra.29 SeeMatter of Brown Shoe Company, Inc.andNational Leather Workers Association.#44, affiliated with the Committee for Industrial organization,23 N. L. It. B. 616 andcases therein cited in footnotes 28 to 33, inclusive. THE NORTH ELECTRIC MANUFACTURING COMPANY5673.Anti-union petitionOn March 17, 1938, the Union sent a letter to the respondent, at-tention of Davis, asserting that approximately 70 per cent of therespondent's employees within the Union's jurisdiction had desig-nated the Union as their representative,and requesting that theUnion be recognized as the exclusive representative of all such em-ployees, and that a bargaining conference be held between repre-sentatives of the respondent and the Union by March 24,to negotiatewith respect to a proposed contract which was enclosed.On theafternoon of Saturday,March 19, 1938,20 employees opposed to theUnion,.includingH. A. Helfrich,Paul Helfrich,Brown, Lucius,and Spangler,whom we have found are supervisory employees,gathered at the office of a local attorney,who, at their instance,prepared a petition.The 20 employees affixed their signatures tothe petition and subsequently about 221 other employees of therespondent signed it,including Yeager and Christman,who, as wehave found,also are supervisory employees.The petition was ad-dressed to the respondent,attention ofMcBerty and Davis, andstated in substance that the signers had been "informed"of an at-tempt to "Unionize"the respondent'semployees,and that theywished to make known to the respondent that they were opposed to"Unionization"and to the Union, and objected to the "Closed Shop,"toward which they believed the Union to be a step.80H. A. Helfrich,who suggested the name of the attorney em-ployed to draft the petition,and helped to organize the group ofemployees which went to the attorney'soffice, testified as followsregarding the origin of the petition:"Well, therewas so muchargument down there about whether they had-they stated downthere that it was 70% belonged to the union,and we had argumentsamong ourselves whether they did or not, and we decided that ifthey had a lot of union members to protect ourselves,we would getup a petition,see how many signers we could get."Paul Helfrichtestified:"Well, there was some of the old fellows that workedThe petition declared:We the undersigned, employees of the North Electric Manufacturing Company, havebeen informed that an attempt is being made to Unionize the employees of this com-pany, and we as employees wish to express our views on this subject.We are opposed to Unionization because we have always found that if we had anygrievances we could go to the management of this company and iron out our diffi-culties, and it seems to us that it is unnecessary for us to pay dues to a Union which atbest can only do for us the things that we have been able to do for ourselves.We areopposed to the Union because we believe that it is a step towards a Closed Shop, andwe believe that any man should be able to work without being compelled to join anyorganization.We are addressing this communication to you so that you may know how we feelabout the Unionization of the employees of the North Electric Manufacturing Company,and to urge upon you our firm objection to making this shop a Closed Shop. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround the factory ... and we had little discussions about it, [theUnion's campaign] and figured that we had not ought to let some-body come in, maybe work a month or two, and tell us what wewould have to do, or we would not have to do, and someone sug-gested going up to a lawyer's office and getting papers drawed out,oh, kind of petition, I guess, as saying Whether there were as manythat had joined up as what the rumors were, and quite a few ofthem was about ripe for something like that, and they agreed, andso we went up one Saturday afternoon and had them drawed up."Brown testified that he did not know of the proposed gathering inthe lawyer's office until after the close of work on Saturday noon,when someone telephoned and told him of it. Lucius testified thathe knew nothing of the'proposed petition until Saturday afternoon,when either Paul Helfrich or Brown told him of it. Bower, anemployee in the lay-out department on Paul Helfrich's shift, andwho attended the meeting, was told by Paul Helfrich about 3 minutesbefore quitting time on Saturday, that there was to be a meeting,"and maybe we can fix it so you fellows won't have to pay any bigmoney to get in [i.e., to join the Union]." 31Bower testified thathe had "expected half the shop to be there, but when I got therethere were not that many there." 82With the exception of the 20 signatures affixed in the attorney'soffice, and of 10 or 15 others obtained by Lucius and Beck on Satur-day and Sunday, March 19 and 20, substantially all of the 241 sig-natures to the petition were secured at the plant on Monday, March21, and immediately thereafter.Most of these were secured beforeand after work, and during the lunch periods.However, one copywhich was kept in the stockroom on the second floor, where 2 of theoriginal 20 employees were employed, was signed during workinghours by a number of employees from other departments.H. A.Helfrich knew of this copy, and described its location to a numberof employees who questioned him concerning the petition.Lucius secured the signatures of six of the nine other employeesin the tool and die department, on the day shift, to a copy of thepetition which he had; of the remaining three employees, two, signed"Bower testifiedthat aboutthat timehe hadheard membersof the Union say that theemployees"would have to pay bigmoney to getin the Union, if they didn't joint then.'!1Spangler was not a witnessat thehearing.Beck and Franks also attendedthe meet-ing at the attorney's office.The latter testifiedthathe did not know the origin of thepetition.Beck testified:"Well, . . . afterwork and before work you would hear differentof the employeessaying that they did notcare to belong to a union,and there seemed to bequite a . . . bunchof them, so thatwe kept talking about It, and finally quite a few of uedecided thatwe would circulatethe petition,and if there was not a majority who signed itand who did not favor It, it would be dropped,and If a majority of them did sign it and didnot favor the union,we would keep It and presentit tothe company." THE NORTH ELECTRIC MANUFACTURING COMPANY569another copy of the petition; the ninth, Charles Pfleiderer, wassolicited by Lucius before work on Monday, March 21, together withother employees in the department, but refused to sign.Pfleiderertestified without contradiction, and we find, that, a few minutes afterhis first refusal, Lucius returned to him and said, "You better signit[the petition].They all signed."Paul Helfrich and Yeager had copies of the petition, and askedemployees to sign.Christman passed around a copy of the petitionamong employees in the machine shop. Brown circulated a copy onenoon hour in the inspection room on the second floor. Besides theforegoing supervisory employees, the only persons who were identi-fied at the hearing as having assisted in obtaining signatures wereBeck, Franks, Myers, who, like Franks, is a stockroom clerk, andCasey, a clerical employee who works in the office of superintendentsEise and Bernard.As their circulation was concluded, the various copies of the peti-tion were turned over to Beck sometime prior to April 1 for safekeeping.Beck testified that "we" decided not to present the petitionsto the respondent at that time because the respondent's staff was beingincreased, and it was thought that additional signatures might beobtained from new employees.Neither Beck nor anyone else, how-ever, testified to any subsequent circulation of the petition.33As we have found above, H. A., Helfrich,, Paul Helfrich, Brown,,Spangler, Christman, Yeager, and Lucius are supervisory employees:with whose anti-union conduct the respondent is chargeable.Theparticipation of these employees in the preparation and circulationof the anti-union petition constituted flagrant interference with therights of employees guaranteed under the Act.By signing and cir-culating the petitions, the supervisors made clear their own hostilityto the Union.They had the power, by reason of their position, toaffect, for good or evil, the economic welfare of employees solicitedto sign the petition.Consequently, the threat of possible unfortunateconsequences to those who refused to sign was clearly implicit in theappearance of the supervisors' signatures on the petition and in theirpresentation of the petition to the employees, who recognized them0 Beck testified that after April 1, an employee,whose Identity he claimed he was unableto remember, secured the petition from him in order to obtain two or three additionalsignatures.As we have noted above, the Union, on March 17, 1938, wrote to the respondentrequesting a bargaining conference.The respondent finally met with the Union on April 9,1938.Beck attended this meeting under circumstances which we consider below(in Sec-tion III B 4), and had with him the various copies of the petition.The Union at that timedeclined to present proof of its claim of majority.Beck testified that he had no occasion tocome forward then with the petition,and that he did not do so thereafter because afterthe meeting"everything quieted down in the shop, and everybody seemed to be getting alongpeaceably,and no more was said about it." 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDas "bosses" and "foremen." 34 Indeed, as we have found, Luciuswarned an employee that he had "better sign" the petition 35Even apart from the absence of merit in the respondent's claimthat it is not responsible for the part in the petition movement playedby the afore-mentioned employees by reason of their supervisory posi-tions,.the record shows that the respondent is chargeable With the activ-ities in the plant in connection with the petition.Shortly after Luciuswarned Pfleiderer that he had "better sign" the petition, Lucius notifiedPfleiderer that he was discharged.For the reasons stated below weconclude that Pfleiderer's refusal to sign the petition was not a causeof his discharge.Pfleiderer, however, believed that this was the caseand charged Lucius with discharging him for that reason.Later, atthe end of the shift, Lucius, according to his testimony, told Haspes-lagh that Pfleiderer had accused him of discharging Pfleiderer becausehe would not sign "a petition."Lucius testified that he did not explainto Haspeslagh what the petition referred to, and that so far as he couldrecall, Haspeslagh made no inquiry and "just laughed about it."Has-peslagh testified that he had no idea at that time of what the petitionsaid, and that he "was not much interested."We find this testimonyincredible.We do not believe that upon learning of so serious anaccusation Haspeslagh, Whose supervisory status the respondent con-cedes, did not ascertain the contents of the petition and the circum-stances under which Pfleiderer was asked to sign it and refused.Thealleged indifference of Haspeslagh is in sharp contrast to his actionin February 1938, when, on learning that May, an employee in thepunch-press department, had passed out union application cards inthe department, he cautioned May against such activity and told himthat union activities were forbidden in the plant.Haspeslagh ad-mitted that his warning was not limited to activities during workinghours, and testified that he had spoken to May because "we don't careto have any literature passed around inside the plant."We find thatHaspeslagh knew the nature of the petition and that it was beingcirculated in the plant, as well as the fact that at least one employeehad believed that refusal to sign it was made the basis of discharge.Under the circumstances, Haspeslagh's failure to halt the circulation84The respondent seeks to draw a distinction in the case of Brown,on the ground thatthe inspectors subject to his supervision are outside the jurisdiction of the Union.How-ever,the Union claimed jurisdiction over those employees and, as we point out below (inSection III B 4), employees may choose to designate as their bargaining representative alabor organization althoueh ineligible to membership therein.85 It is to be observed that the petition was addressed to the attention of the respondent'sofficers.While intervening circumstances may have resulted in the abandonment of theplan to present the petition to the officers of the respondent(see footnote 33,supra),thatobviously could not be anticipated by the employees approached for their signatures, norwas it claimed that they were told that the petitions were not delivered to McBerty andDavis. THE NORTH ELECTRICMANUFACTURING COMPANY571of the petition in the plant and to communicate an unequivocal dis-avowal of the petition to the employees generally was tantamount toapproval and ratification by the respondent of the acts of Lucius andothers in circulating the petitions.We find that, by initiating and circulating the anti-union petition,the respondent interfered with, restrained, and coerced its employeesin the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-poses of collective bargaining and other mutual aid and protection, asguaranteed in Section 7 of the Act.364.The April 9, 1938, conferenceWe have noted above that on March 17, 1938, the Union submitted tothe respondent a proposed contract in which was included a provisionfor recognition of the Union by the respondent as the exclusive repre-sentative of all of the respondent's employees within the Union's juris-diction, and that on April 9, 1938, a meeting between the Union and therespondent was held.Appended to the proposed contract was a de-scription of the classifications of the employees in the respondent'splant for whom the Union sought to bargain collectively.The meeting was held in a plant office during working hours.Therespondent was represented by McBerty, Davis, R. C. Arter, its chiefengineer, and Carl J. Gugler, its attorney.The Union's representa-tives were Skundor, G. T. Britt and W. A. Smith, officers of the Union,and Wittibslager, Algire, and Mrs. P. V. Prosser, members of theUnion and employees of the respondent. In addition to the repre-sentatives of the Union and of the respondent there were present, atthe instance of the respondent, 11 employees attending as "observers,"and other employees were enabled, by the installation of a loud-speakersystem, to hear the proceedings from an adjoining office.McBerty testified that the "observers" were present as a result ofinstructions which he delivered to his subordinates, to select a repre-sentative group of "the older and more intelligent" employees in theplant to come to the meeting acid learn at first hand what transpiredthere.According to the testimony of two of the "observers," Beck, towhom we have referred above, and Swartz, an inspector in the assemblys6 SeeMatter of Humble Oil & Refining CompanyandOilWorkers International Union,Locals No. 222 and .316,16 N. L. R. B. 112;Matter of White Swan CompanyandAmalga-mated Clothing Workers of America, Cleaners, Dyers and Laundry Workers, Local 308,19 N.L. R. B. 1079. See alsoMatter of Model Blouse Co.,etc., andFederal Labor Union, No.21560, 15 N. L. R. B. 133; 142, 143;Matter of The Niles Fire Brick CompanyandUnitedBrick Workers' L. I. U. No.198, 1S N. L. R. B. 883;Matter of New Era Die CompanyandInternational Association of Machinists, Lodge 243, (A. F. of L.),19 N. L. R. B. 227. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment, they attended upon hearing from fellow employees thatthe meeting was open to all. WWThile the general invitation probablyreferred only to attendance in the adjoining office, it is immaterial thatBeck and Swartz may not have been specifically selected to be present.To all intents they were present for the same reason as the others.At the outset of the meeting, the respondent announced that itwould not discuss the terms of the proposed contract until it had beenpresented with satisfactory proof (1) that the persons purporting torepresent the Union had been empowered by the Union to act insuch capacity, (2) that the Union represented a majority of the em-ployees for whom it sought to act as exclusive representative, and (3)that the Union had jurisdiction over such employees.Skundor, whoacted as spokesman for the union group, indicated that the creden-tials of the latter to act as representatives would be produced, butthat the membership of the Union had not authorized the presenta-tion to the respondent of documentary evidence in support of its rep-resentation claims, and that so far as jurisdiction was concerned, thissubject did not concern the respondent, and its inquiry into it wasimproper.Skundor stated, however, that the Union was unwillingto discuss the questions raised by the respondent except at a meetingconfined to representatives of the Union and the respondent, and re-quested that the 11 observers selected by the respondent be excludedfrom the room.This request was denied by the respondent.The meeting, which lasted about an hour and a half, was devotedin large part to argument between the respondent and the Union as tothe propriety of the respondent's action in bringing in the observers.McBerty stated that the observers were present at the meeting at hisinstance and that other employees would be able to follow the pro-'ceedings through the loud speaker, and in substance declared thatthese arrangements were made in order that the employees might"learn in their own way as to what is going on." Thereupon Algire,one of the union delegation, suggested, "If you want these people tofind out as to what goes on, if they are interested, let them come tothe Union Meeting and find out." This evoked the following com-ment from McBerty : "We have heard a good many representationsthat indicate that the truth does not always come out in the Unionmeeting discussions."Earlier in the meeting, Gugler declared thatthe respondent wished to know whether the Union represented a ma-jority of its employees, and Skundor replied, "We feel we do."Mc-Berty then stated : "You say what you feel, and so forth.We don'tgive a hoot what you `feel.'We want*to know what the facts are."To Skundor's reply that the Union did represent a majority of therespondent's employees, but did not desire the observers to be present THE NORTH ELECTRICMANUFACTURING COMPANY573at discussions between the two parties, McBerty retorted : "Go aheadthen.I don't give a damn what you care or feel or think. Theywant to know what the facts are."At another point in the meeting,Skundor stated that the union representatives could act only in ac-cordance with the wishes of the membership of the Union.McBertyinterposed, "What is the basis of that assertion-just your opinion,or have you got some basis of fact back of it?"_Assuming that McBerty believed that the Union's representativeswere not truthfully representing to employees what occurred in theirmeetings with the respondent's representatives '37 that fact would haveafforded no justification for the respondent's selection of a group ofemployees to attend the conference with the Union for the purposeof observing and also, it is obvious, reporting the proceedings to theirfellow employees.This action on the part of the respondent wasin complete derogation of the right of employees to self-organiza-tion and to bargain collectively through representatives of their ownchoosing.Such interference by an employer with the exercise ofrights guaranteed by the Act may not be excused on the ground of,the allegedly beneficent motives of the employer.Moreover, the re-spondent was completely unwarranted in utilizing its meeting withthe Union to undermine the confidence of the union members in theirrepresentatives and to dissuade other employees from becoming mem-hers of the Union. It is apparent, and we find, that this was theeffect of and the respondent's purpose in securing and insisting uponthe presence of the "observers," 33 in installing the loud-speaker sys-tem and inviting employees to listen in upon the conference, and incasting aspersions on the Union's representatives.Such conduct wasexpressive of -hostility toward the Union, and indicated that therespondent would not meet with the Union as party of equal dignity,status, and responsibility even if satisfied that it had been designatedby a majority of the employees.37 At the hearing McBerty testified,in explanation of his causing the "observers" to bepresent, that he was"pretty well satisfied that up to that date[April 9, 1938] they [theemployees]didn't know anything about what was going on between the employer and theorganizer.They knew these stories that the organizer told them.The organizer told us adifferent story."To support this accusation,McBerty testified that "a man from theAutomatic Electric Company"-the respondent's competitor-bad come to Gallon and toldthe employees that their wages ought to be raised"to what [would]amount to about 30%,"but that Skundor prior to April 9 told "us" that"there would not be any such raise as 30%to these people.Itwould be a good deal less, something that we could agree on amongstourselves,but they had to have something to go to tell the men so that they would come intotheir meetings."Although Skundor,at the organizational meeting of the Union on January21, compared the wage scales in effect at the plants of the respondent and the AutomaticElectric Company,Inc., there is no suggestion in any of the testimony that any "man fromthe Automatic Electric Company" had sought to organize the respondent's employees at anytime prior to the meeting between the respondent and the Union on April 9, 1938.38 Cf.Matter of Lennox Furnace Co.Inc.andSyracuse Federation of Labor,20 N. L.R.B. 962;Matter of Jasper Blackburn Products CorporationandDistrictNo. 9, Inter-nationalAssociationof Machinists,21 N. L.R. B. 1240. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Also 'unlawful was the respondent's action in questioning theUnion's jurisdiction over the employees in the respondent's plant forwhom it sought to act as representative and in setting up proof ofjurisdiction as a condition to collective bargaining.The Act pro-vides that representatives, including any individual or labor organ-ization, designated or selected for the purposes of collective bargain-ing by the majority of the employees in a unit appropriate for suchpurposes, shall be the exclusive representatives of all the employees insuch unit, and that an employer may not refuse to bargain collec-tively with such representatives.The' Act does not require that em-ployees shall become members of a labor organization in order todesignate it 'as their representative.So far as designation is con-cerned, joining a labor organization is only one of the ways of evi-dencing selection thereof as representative for the purposes of col-lective bargaining.3°Moreover, since intention to choose a labororganization for such purposes is shown by membership therein, itis immaterial that because of the provisions of the constitution andbylaws of a labor organization such membership is possiblyde factorather thande jure.Under the Act, whether employees shall chooseas their representative a labor organization in which their member-ship would be technicallyultra wiresis a matter to be decided solelyby the employees themselves, and their employer may not seek toaffect such choice by threatening on that ground to refuse to bargainwith such a representative.40The record leaves no doubt that the respondent knew in advanceof the meeting that it would raise theissueof jurisdiction and thatit intended, by the presence of "observers" and the installation ofloud speakers, to assure wide-spread knowledgeamongthe employeesof the respondent's position.By such conduct the respondent neces-sarily created in the minds of the employees doubt and uncertaintyas tothe utility of their joining the Union or designating it as theirrepresentative.We find that the effect of the respondent's actionand its intended purpose was to discourage membership in anddesignation of the Union as collective bargaining representative.We find that the respondent, by its above-described conduct at andin connection with the meeting on April 9, 1938, interfered with,restrained, and coerced the employees in the exercise of their rightto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective39 The Actexpresslycontemplates that the Board "may take a secret ballotof employeesor utilizeany othersuitable method to ascertain such representatives."(Section 9 (c).)Cf.'Matter of Chicago Casket CompanyandCasket MakersUnion, No. 19306,affiliated withthe American Federationof Labor,21 N L.R. B. 235.40Cf.Matter of PuebloCasctFuelCompanyandInternational Brotherhood of Elec-tricalWorkers, Local Union No.667-B,23 N. L.R. B. 1028. THE NORTH ELECTRICMANUFACTURING COMPANY575bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.5.The newspaper advertisementOn April 28, 1938, Olivier, a direct representative of the AmericanFederation of Labor, and Pusateri, an international representativeof the International Brotherhood of ElectricalWorkers, a labororganization affiliated with the American Federation of Labor, hereincalled the I. B. E. W., distributed handbills among the employeesof the respondent, soliciting them to join the I. B. E. W4' Includedin the handbills, as an example of the I. B. E. W.'s past success inimproving the wages and working conditions of employees; weredescriptions of a schedule of wages and hours and a vacation planunder which, the handbills stated, 750 persons, coming under thejurisdiction of and represented by the I. B. E. W. were employedat the plant of "one of the largest manufacturers of automatic tele-phone equipment in the country."During the evening of April 28,Olivier, who was acquainted with Davis, the respondent's secretaryand treasurer, introduced Davis to Pusateri at the plant and atthat same time freely conceded that the unnamed manufacturerreferred to in the handbills was the Automatic Electric Company,Inc.,Chicago, Illinois, which, as we have previously noted, is therespondent's only competitor in the manufacture of automatic tele-phone equipment for sale to independent telephone companies inthe United States.On the afternoon of April 29, 1938, the respondent published inaGalion newspaper, over the names of the respondent, McBerty,and Davis, a full-page advertisement written by McBerty, whichset forth in full one of the handbills distributed by the I. B. E. W.on the previous day, and clearly and unmistakably implied thatthe I. B. E. W. was being employed by the Automatic ElectricCompany, Inc., as a tool to destroy the respondent by placing it ina disadvantageous competitive position through increases in thewages of its employees.The .respondent contends that there is noevidence that this advertisement interfered with, restrained, or co-erced any employee in the exercise of his rights under the Act, and.that in any event, it constituted no more than an expression ofMcBerty's opinions and, as such, is protected by the First Amend-ment of the Constitution.a Skundor testified in substance that the Union and the I. B. E. W. had reached anagreement by which duplication of the organizational efforts of these.two A. F. of L.affiliates among the respondent'semployees,and jurisdictional disputes between them,would be avoided. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have recently pointed out : 42 Whether the words or actionsof an employer constitute interference, restraint, or coercion, withinthe meaning of the Act, must be judged, not as an abstract proposi-tion, but in the light of the economic realities of the employer-employee relationship. It need hardly be stressed that the dominantposition of an employer, who exercises the power of economic lifeand death over his employees, gives to an employer's statements,whether or not ostensibly couched as argument or advice, an im-mediate and compelling effect that they would not possess ifaddressed to economic equals.As the Circuit Court of Appealsfor the Seventh Circuit has said, "The voice of authority may.. . .provoke fear and awe quite as readily as it may bespeak fatherlyadvice.The position of the employer . . . carries such weight andinfluence that his words can be coercive when they would not be soif the relations of master and servant did not exist." 48 In theVirginian Railwaycase 44 the Circuit Court of Appeals for theFourth Circuit said :Itmust be remembered in this connection, however, that anysort of influence exerted by an employer upon an employee,dependent upon his employment for means of livelihood, mayvery easily become undue, in that it will coerce the employee'swill in favor of what the employer desires against his betterjudgment as to' what is really in the best interest of himselfand his fellow employees.The advertisement of April 29 was published little more than3 months after the Union, which, like the I. B. E. W., is an affiliateof the American Federation of Labor, had instituted a drive toorganize the respondent's employees.Shortly after the beginningof that organizational campaign, a group of employees, most ofthem supervisory, acting upon the instructions of a superintendentand an assistant superintendent, questioned the respondent's em-ployees at the plant during working hours as to their sentimentstoward the Union. In February, the respondent forbade the dis-tribution of union authorization cards in the plant. In March,supervisory employees, in order to stimulate and provide expressionfor opposition to the Union among the employees, actively partici-pated - in obtaining an anti-union petition and circulated it in theplant, without reproof. In April, less than 3 weeks before the ad-vertisement appeared, the respondent utilized a meeting with rep-42Matter of Ford Motor CompanyandUnited Automobile Workers of America LocalNo. 325, 23 N.L. R. B. 342.+$N. L. R. B.v.Falk Corp.,102 F.(2d) 383(C. C. A. 7),aff'd 308 U. S. 453.44 Virginian Ry. Co.v.System Federation No.40, 84 F.(2d) 641(C. C. A. 4),aff'd 300U. S. 515. THE NORTH ELECTRIC MANUFACTURING COMPANY577resentativesof the Union to instill in the employees distrust of theUnion's leaders and doubts as to the legal capacity of the Unionto represent them for the purposes of collective bargaining.Mean-while, during the period since the Union's organizationalcampaignbegan, supervisory employees had threatened and coerced employeesto dissuade them from union membership and activity, and therespondent had taken no substantial action to prevent such inter-ference.Under these circumstances, the advertisement was a plainwarningto the respondent's employees, to whom the advertisement was ad-mittedly directed'45 of the respondent's hostility to their affiliationwith the I. B. E. W. That this was the purpose of the advertise-ment was underlined by its concluding statements, that the "financialstability" of the respondent is "based on the income which the Com-pany [respondent] can get in competition with its big competitorsand the wages it must pay," and, in bold face type, that "This basismust not be dictated to us by our competitors."It is unnecessary to determine whether McBerty in fact believedthat the I. B. E. W.'s campaign was begun at the instance of theAutomatic Electric Company, Inc.46Nor is it material, and wemake no determination as to whether the respondent was in partmotivated by a belief that its employees' interests would be disad-vantageously affected by organization by the I. B. E. W. since thelatter had also organized the respondent's competitor.47The plain45McBerty testified that he "thought the matter ought to be aired,and that since we'couldn't under the Wagner Act speak directly to our employees on any such subject, It wasa good thing to put it into the paper and let everybody know it." He was then asked, "Andyou know, of course, that a great many of your employees read the paper or get to seeIt?"His answerwas, "Yes."40 Itmay be noted that while McBerty testified that Automatic Electric Company, Inc.,had "taken a number of steps through the years which jeopardized the stability" of therespondent,and that the respondent has had to"repel those efforts through them.repeat-edly," he gave no details as to the alleged"steps" and "efforts," and,moreover,advancedno explanation whatsoever for the specific charge that the I.B. E. W. was acting at theInstance of the respondent'scompetitor.Manifestly,no such Inference was warrantedby the evidence adduced at the hearing as to the facts at McBerty's command when hewrote the advertisement in question,to wit, that the I.B. E. W. had cited the labor con-ditions in effect at the plant of the Chicago competitor,that one of Its organizers drovean automobile with an Illinois license plate, and that the competitor in past years hadbeen guilty of "steps"and "efforts"against the respondent.47 Cf,Matter of Pacific Greyhound Lines, Inc.andBrotherhood of Locomotive Firemenand Enginemen,2 N. L., R. B.431.In that case, the respondent had urged,persuaded,and warned its operators not to join the Brotherhood.The respondent,however, soughtto explain and justify such conduct on the ground that the Brotherhood had at timesendeavored to curb the development and extension of motor transportation lines byappearing before various commissions in opposition to applications for franchise andby sponsoring and supporting legislation favorable to the railroads and their employeesand inimical to the motor carriers and their employees.We said, "It may be that theBrotherhood,in its dual capacity of representative for the enginemen and firemen em-ployed In the railroad industry and for motor coach operators employed in the motorcarrier transportation industry,at times finds itself representing two groups of employeeswith conflicting interests.This cannot,however, justify the respondent's conduct towardIts operators."See alsoOhio Greyhound Lines, Inc.andAmalgamatedAssociationof 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplication of the advertisement was that the I,. B. E. W. was tryingto destroy the respondent and was not concerned with the welfareof the respondent's employees. In the light of preceding events,itwas unmistakably a warning that the respondent would opposethe I. B. E. W. and throw the weight of its economic power againstthe efforts of its employees to form or carry on such an organiza-tion, and that affiliation of its employees with the I. B. E. W. wouldresult in the loss or lessening of their employment.We perceiveno materiality in the circumstance that McBerty employed innuendoto discredit the I. B. E. W. whereas H. A. Helfrich had sought toinjure the Union by characterizing its leaders as racketeers; or inthe fact that Helfrich directly and verbally communicated to em-ployees the threat of reduced work in the event of their affiliationwith the Union whereas McBerty used the roundabout method ofa newspaper advertisement for the purpose of warning them thatsuch would be the consequence of their affiliating with the I. B. E. W.We find that by the publication of the advertisement of April 29,1938, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.6.Other alleged interference, restraint, and coercionDuring the hearing, evidence was adduced to prove that the respond-ent interfered with, restrained, and coerced its employees by attempt-ing to bribe a union representative to abandon his organizationalefforts; by granting a wage increase to an employee in order to dis-courage him from joining the Union; by announcing and enforcingcertain plant rules, or threatening to do so; by demoting one employeeand subjecting another to adverse working conditions; by the at-tendance of supervisory employees at the organizational meeting ofthe Union on January 21, 1938; by maintaining surveillance over anorganizationalmeeting of the Union on April 12, 1938; and bypublishing, in a full-page newspaper advertisement, the contents ofthe amended charge and the complaint herein.We have consideredStreet Electric Railway and Motor Coach Employees of America and Division 1207(A. F. L.)21 N. L. It. B. 751., More frequent has been the contention, which we have rejected,that an employer mayjustify refusal to bargain with a labor organization until such timeas the labor organization organizes the employer's competitors.SeeMatter of SamuelYoulin,Murray H. Rosenburg,and Murray Youlin, doing business as I. Youlin and Com-pany, a copartnershipandInternational Ladies Garment Workers Union, C.I.0., 22N. L. It. B. 879;Matter of Pittsburgh Metallurgical Company, Inc.andLocal 12,077gas and By-Products Coke and Chemical Workers Union,District 50, United Mine Workersof America,20 N. L.R. B. 1077, and cases cited in footnote 27 therein. THE NORTH ELECTRIC MANUFACTURING COMPANY579this evidence and find that it does not establish that the respondent.has engaged in unfair labor practices; and since we have found thatthe respondent has otherwise interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in the Act, we shallnot review such evidence in detail.C. The discharge of Charles PfleidererThe complaint alleges that the respondent discriminatorily dis-charged Charles Pfleiderer, an employee, for the reason that hejoined and assisted the Union and engaged in concerted activitieswith other employees in the respondent's plant for the purposes ofcollective bargaining and other mutual aid and protection. Pfleiderer,a journeyman machinist, was hired by Haspeslagh on February 28,1938, to work in the tool and die department, under Lucius, andentered upon his duties on March 2, 1938.On Monday, March 21,1938, Lucius gave Pfleiderer notice of discharge, and on the followingSaturday,March 26, Pfleiderer's employment with the respondentterminated.The respondent, in its answer, admitted dischargingPfleiderer, but alleged that it did so because Pfleiderer was unwillingand unable to carry out the duties and functions with which he wascharged, and was inefficient in completing the work and duties as-signed to him.At the time Pfleiderer was hired, the respondent required theservices of a skilled "bench worker" to make experimental modelsfrom blueprints prepared by the respondent's engineering staff.When Pfleiderer was interviewed by Haspeslagh he explained thathe had had little experience in this type of work, and expressed doubtas to his ability to ' perform it satisfactorily.Haspeslagh decided,however, to give him a trial.Pfleiderer's first assignment, on March2,was to make a working model of a newly developed "harmonicringer."His work on this project during the morning was unsatis-factory to his superiors, and it was taken out of his hands and reas-signed to a new employee who was hired that day. ThereafterPfleiderer's tasks consisted principally of "machine work," ratherthan bench work 48One of Pfleiderer's first assignments at machine work was themaking of a bushing to be inserted in a die block. Lucius testifiedwithout contradiction that although it is common machinists' practice,in making such a bushing, to provide "taper-ream clearance," Pfleid-erer completed the bushing without providing the necessary clear-d8Davis testified that it was reported to him that Pfleiderer was not capable of han-dling the work for which he was hired, and that be decided to transfer Pfleiderer to otherwork ratherthan dismiss him. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDante and admitted to Lucius,when the latter called it to his attention,that he did not know that such clearance was required.Another ofPfleiderer's early assignments was to make a "punch"from Annitetool steel, for use in a press.Lucius testified without contradictionthat "any tool maker or apprentice should know" that before such apunch is ready for use it must be put through two heating operations,"hardening" and "tempering."Pfleiderer failed to "temper" thepunch before installing it for use, and, when Lucius called his at-tention to this omission, stated that he "did not know you had to."Both of the foregoing incidents were reported by Lucius toHaspeslagh.A few days after Pfleiderer had been transferred from model work,Haspeslagh and Lucius explained to him that, because he was engagedin machine work, he would be paid 65 cents an hour, rather than the70 cents at which he was hired. Lucius testified that Haspeslaghtold Pfleiderer at that time that he would be discharged unless hiswork improved, and that Pfleiderer, in accepting the lower rate,admitted that he "didn't show much of a promise to start with."Haspeslagh corroborated Lucius' testimony.Pfleiderer testified, how-ever, that Lucius told him during this conversation that he was "awilling and loyal workman . . . willing to learn," and that hewas "doing all right."During the week preceding the transmittal to Pfleiderer of noticeof his discharge, Lucius assigned to Pfleiderer the job of regrindingthe slender points on two small punches. Pfleiderer placed thepunches in the grinding machine, without, however, taking the pre-cautions of placing them in protective pads and setting the stopson the machine so that its field of operation would be restricted toone punch at a time.A few moments later he reported to Lucius,according to the latter's uncontradicted testimony, that he had brokenoff the points of both punches, explaining that the point of one punchbroke off upon contact with the grinding wheel because he had failedto place it in a protective pad, and that the grinder then "got away"from him and snapped off the point of the second punch before hecould stop it.At the hearing, Pfleiderer testified in substance thatwhen he started the grinding operation, the clutch of the machineslipped, and the machine moved unexpectedly.There is no evidencethat he made any such statement to Lucius at the time the breakageoccurred.Lucius immediately instructed Pfleiderer to make two new punchesto replace those he had broken.Pfleiderer proceeded to fashion andharden two punches.Upon inspection of these two punches whilethey were cooling, Lucius discovered that their points were badlybent, and concluded that they were unfitfor use.Lucius thereuponreprimanded Pfleiderer severely, pointing out to him that his break- THE NORTH ELECTRIC MANUFACTURING COMPANY581age and spoilage of punches that day had been costly to the re-spondent.That afternoon at the commencement of the night shift,Lucius reported to Haspeslagh, according to his testimony, concern-ing Pfleiderer's poor record that day, and gave Haspeslagh his opinionthat Pfleiderer had shown little promise.Lucius and Haspeslagh tes-tified that, upon receiving this report, the latter decided to dischargePfleiderer and instructed Lucius to give him 1 week's notice, with theprovision, however, that he might be permitted to stay on a day ortwo longer to complete current assignments.'"We are satisfied by the foregoing that Pfleiderer's work during thebrief period between his hiring and discharge received the unfavor-able attention of his superiors, and that his spoilage and breakage ofpunches, coupled with his unsatisfactory record during the precedingweeks, constituted a sufficient and reasonable basis for discharginghim.We, therefore, find it unnecessary to pass upon the evidenceproduced by the respondent for the purpose of proving that Pfleidererhad poor records for efficiency at plants at which he worked beforehis employment with the respondent, and, likewise, find that theTrial Examiner's denial of the respondent's offer to prove by medicalexamination that Pfleiderer was unable to perform the duties assignedto him did not constitute prejudicial error.However, our conclusion that Pfleiderer's record at the respondentprovided a reasonable basis for discharge does not dispose of the case.The question remains whether this was the true reason, or whether infact Pfleiderer was, as claimed by the Union, discharged because ofhis refusal to sign the anti-union petition on March 21, 1938, shortlybefore he was given notice of discharge.60One circumstance raises considerable doubt as to the estimony ofLucius and Haspeslagh that the decision to discharge Pfleiderer wasmade upon the occasion when Lucius reported as to Pfleiderer's workon the punches.Lucius testified that Pfleiderer's breakage and spoil-age of the punches took place on the afternoon of Friday, March 18,and that his report to Haspeslagh and the latter's decision to dis-charge Pfleiderer were made that same afternoon."'Haspeslaghlikewise testified that he received Lucius' report on Friday, March18, and at that time instructed him to discharge Pfleiderer, and pro-duced at the hearing a pocket diary containing a corroborating nota-ID The testimony of Lucius and Pfleiderer is in conflict as to whether Lucius followedI3aspeslagh'salleged instructions when he gave notice to Pfleiderer.Pfleiderer assertedthat Lucius told him that he might continue working for "10 days or 2 weeks or more"during which period he could be seeking employment elsewhere.60 See Section III B 3,supra.etLucius,in explanation of his failure to give notice to Pfleiderer until after work hadcommenced on Monday, March 21, testified that the subject had been driven out of hismind by an accident in the plant which it was stipulated had occurred at 10: 30 a. M.on Saturday,March 19.283035-42-vol. 24--38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to that effect.However, Pfleiderer's time slips, taken from therespondent's records, and purporting to describe the nature of thework performed by Pfleiderer, hour by hour, during his employmentwith the respondent, disclosed, according to Lucius' interpretativetestimony, that Pfleiderer made no punches at any time from Thurs-day noon, March 17, to Saturday noon, March 19.The foregoing discrepancy is a serious one. In our opinion, how-ever, it does not lead to the conclusion that Pfleiderer was dischargedbecause of his refusal to sign the petition, particularly in view of theshort period of his employment, the clear proof of his superiors'dissatisfaction prior to March 21, and the circumstances to which wenow advert.While Pfleiderer joined the Union as a charter memberabout July 1934 and was its president in 1936, according to his testi-mony, there is no evidence that he was prominent or active in theUnion subsequent to 1936, or that he attended union meetings or par-ticipated in the Union's efforts to organize the respondent's em-ployees in 1938, nor is there any other evidence that his affiliationwith the Union was known to the respondent. Indeed, he told Haspe-slagh at the time he was hired, according to Haspeslagh's uncontra-dicted testimony, that the latter "needn't worry about labor trouble,he was non-union . . . he never would be a union man . . .he fought his own battles." In other words, the evidence indicatesthat the respondent was not only unaware that Pfleiderer was a mem-ber of the Union, but had been assured by him that he was not insympathy with the principles of collective bargaining.Although therespondent knew a number of its employees to be members of theUnion, the record does not establish that the respondent sought todiscriminate against any of them.On the other hand, the recordshows that many employees besides Pfleiderer refused to sign thepetition,without, so far as the record discloses, suffering any dis-crimination therefor.We find that the respondent did not engage in an unfair laborpractice within the meaning of Section 8 (3) of the Act by dis-charging Charles Pfleiderer.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B 1, 2, 3, 4, and 5 above, occurring in connection with the oper-ations of the respondent described in Section I above, have a close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce. THE NORTH ELECTRICMANUFACTURING COMPANY583V. THE REMEDYIt is essential in order to effectuate 'the purposes and policies ofthe Act that the respondent be ordered to cease and desist fromcertain activities and practices in which we have found it to be en-gaged and, in aid of such order and as a means for removing andavoiding the consequences of such activities and practices, that itbe directed to take certain affirmative action, more particularlydescribed below.By engaging in unfair labor practices, the respondent has madeserious incursions upon the rights guaranteed to its employees bythe Act. In order to insure the full freedom of the respondent'semployees to exercise those rights it is necessary that they be in-formed that the respondent will no longer engage in its unfair laborpractices and that it will act in conformity to the provisions of ourorder.We shall therefore direct the respondent to post noticesstating that it will not engage in the conduct from which it is orderedto cease and desist. 'We have found that the respondent expressed hostility to the af-filiation of its employees with labor organizations.We find that theeffects and consequences of that interference, restraint, and coercionconstitute a continuing obstacle to the free exercise of the right. ofemployees to self-organization and to bargain collectively throughrepresentatives of their own choosing.Accordingly, in order to ef-fectuate the policies of the Act, we will order the respondent toinclude in the' notices to be posted within its premises a statementthat employees are free td become or remain members of Interna-tional Association of Machinists, Local 1151, International Brother-hood of Electrical Workers, or any other labor organization.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Association of Machinists, Local 1151, and Inter-nationalBrotherhood of ElectricalWorkers, affiliated with theAmerican Federation of Labor, are labor organizations within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 584DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c). of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, The North Electric Manufacturing Company, Galion,Ohio, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities, for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act :2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days from thedate of the posting, notices to its employees stating that it will notengage in the conduct from which it is ordered to cease and desist inparagraph 1 (a) of this Order; and that its employees are free tojoin or remain members of the International Association of Ma-chinists,Local 1151, the International Brotherhood of ElectricalWorkers, or any other labor organization;(b)Notify the Regional Director for the Eighth Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint herein be, and ithereby is, dismissed, in so far as it is alleged that the respondentengaged in unfair labor practices by discriminating in regard to thehire and tenure of employment of Charles Pfleiderer; by attemptingto bribe a union representative; by granting a wage increase to anemployee in order to discourage him from joining the Union; byannouncing and enforcing certain plant rules, or threatening to doso; by demoting one employee and subjecting another to adverseworking conditions; by the attendance of supervisory employees ata union meeting; by maintaining surveillance over a union meeting;and by publishing the amended charge and the complaint herein.